Citation Nr: 1001427	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1977 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing in Washington, D.C. 
in November 2007.  The Board system notes that the Veteran 
cancelled the hearing.  Additionally, the Veteran's service 
representative submitted an informal hearing presentation in 
November 2009, including submitting additional evidence, and 
there is no indication or argument that the Veteran did not 
receive notice of the hearing date.  As such the request for 
the hearing is considered withdrawn.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's service connection claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) combat 
status or credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in- 
service stressor

By way of history, in September 1999 he filed a claim for 
"bad nerves," and was denied service connection for alcohol 
and other drug dependence and nicotine dependence in a March 
1999 rating decision.  His medical records at the time showed 
treatment for substance abuse but no psychiatric diagnoses.

The Veteran filed the claim for service connection for PTSD 
in April 2004.  VA treatment records show that he has been 
attending PTSD group therapy and that he has been diagnosed 
with PTSD.  These diagnoses of PTSD are based on the 
stressors the Veteran has consistently provided, and are 
provided in a June 2004 PTSD Questionnaire.  He reports his 
stressors are: (1) that he was racially discriminated against 
by his superiors and fellow soldiers; (2) that he was 
bullied, not recognized for his good performances along with 
his peers, and set up to "lose his stripes" and; (3) that 
due to an alcohol problem and the discrimination he was "put 
out of the military with a bar to reenlistment."  There is 
no indication from the record that the Veteran ever reported 
additional stressors, though in a May 2003 VA treatment note 
he stated that the current war stirred up memories of tanks 
and gunfire for him. 

The service personnel records include an in-service 
administrative board proceeding where the Veteran and fellow 
soldiers testified that there was racial discord in the 
Veteran's unit, that the Veteran was picked on and should 
have been moved to a different unit, and that the Veteran 
lost morale due to the circumstances in his unit and being 
reduced in rank.

Though at first blush it appears that the requirements for 
service connection for PTSD have been met, the diagnoses of 
PTSD based on the provided stressors are faulty in regards to 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) criteria, and therefore 
unacceptable under 38 C.F.R. § 4.125(a) for PTSD service 
connection claims.

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

The DSM-IV provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

As the October 2004 VA examiner noted, and is evidenced by 
the Veteran's own repeated descriptions of his stressors, the 
stressors do not meet the criteria listed in the DSM-IV for 
PTSD because they do not show that he "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others."  As 
such, the other diagnoses of PTSD do not meet the 
requirements in 38 C.F.R. § 3.304(f). 

However, this does not end a review of the Veteran's claim 
because the Court has held that claims for service connection 
for PTSD include claims for service connection for any mental 
disability that may reasonably be encompassed by the 
Veteran's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board will accordingly consider 
entitlement to service connection for any and all psychiatric 
disorders.

Service treatment records include a June 1988 chapter 
examination where the Veteran checked boxes that he felt had 
depression or excessive worry or nervous trouble.  Also in 
June 1988 (contained in the personnel file), a report of 
mental status evaluation which was provided in conjunction 
with his administrative board proceedings, noted that there 
was "no evidence of a mental disease or defect which 
warrants disposition through medical channels."  The Veteran 
reported being treated for depression, with Valium, in 1987 
while he was stationed in Germany.  There does not appear to 
be service treatment records for the Veteran after 1983 
contained in the claims folder except his June 1988 chapter 
examination.  On remand an attempt to obtain any service 
treatment records after October 1983 should be made, 
specifically regarding treatment for depression in 1987.

After service he first sought VA psychiatric treatment in 
November 1996 for substance abuse.  He described substance 
abuse prior to and during service.  At that time he was only 
diagnosed with substance abuse.  Beginning as early as August 
2000 he was diagnosed with depressive disorder not otherwise 
specified (with a history of psychotic features).  Subsequent 
VA treatment records include continued diagnoses of 
depressive disorder.

The October 2004 VA examiner noted that though the Veteran's 
stressors did not meet the diagnostic criteria for PTSD, a 
review of his record indicated "that he was possibly 
discriminated against causing depression and anxiety, also 
the alcohol use which was the marital discord and some 
domestic abuse." The examiner also noted that it was 
possible the Veteran also suffered from a psychotic disorder, 
but that there was insufficient information at the time of 
the examination to make a diagnosis.  The examiner did 
diagnose him with depressive disorder, not otherwise 
specified.  Unfortunately, statements which note only that it 
was "possible" or that there "could" be a relationship 
between the current condition and service, and are merely 
speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not" and are too speculative to establish a 
plausible claim by themselves); see also Bostain v. West, 11 
Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (Medical opinions employing the phrase 
"may" or "may not" are speculative. . .).  As such, on remand 
the Veteran should be afforded a VA psychiatric examination 
to determine whether any current psychiatric 
diagnosis/diagnoses, including depressive disorder, are 
related to any incident of service.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
service connection claim, the claim will be decided based on 
the evidence of record.  38 C.F.R. § 3.655(b) (2009).

The Veteran indicated to VA treatment providers that he was 
attempting to get Social Security Administration (SSA) 
benefits.  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the Veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Finally, the Board notes that although VCAA notice was 
provided in this case, it was provided in 2004 and therefore 
did not inform the Veteran of the evidence needed to 
establish a disability rating and effective date.  Such 
notice should be provided on remand.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide corrective VCAA notice which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal in 
accordance with Dingess/Hartman.

2.  The Social Security Administration 
should be contacted and requested to 
furnish copies of any medical records 
pertinent to an award of disability 
benefits.  If medical evidence utilized in 
processing such claim is not available, or 
no claim was filed, that fact should be 
entered in the claims folder.

3.  Any pertinent VA treatment records 
dating since February 2006 should be 
obtained.  All records which are not 
duplicates of those already in the claims 
file should be associated with the claims 
file.

4.  After the above has been completed to 
the extent possible, the Veteran should be 
afforded a VA mental disorders examination 
to determine whether any current acquired 
psychiatric disorder is related to 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
acquired psychiatric disorder found.  
He/she should then provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the diagnosed disorder arose during 
service or is otherwise related to 
service.  The examiner should provide a 
rationale for any opinion provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


